GOSHORN, Judge.
Lanzo Construction Company appeals the dismissal with prejudice of its third amended complaint against both Orange County, Florida and Camp, Dresser and McKee, Inc. The function of a motion to dismiss is to raise a question of law concerning the sufficiency of the alleged facts to state a cause of action. Because the motion serves only to test the sufficiency of the pleadings it must be decided on questions of law only and thus all material facts properly pleaded are admitted as true. See e.g. Crompton v. Kirkland, 24 So.2d 902, 904 (Fla.1946); Temples v. Florida Industrial Construction Co., Inc., 310 So.2d 326 (Fla. 2d DCA 1975); O’Neal v. Crumpton Builders Inc., 143 So.2d 344 (Fla. 1st DCA 1962). Since each of the eleven counts contains sufficient allegations to state a cause of action, we reverse.
REVERSED and REMANDED.
SHARP, C.J., and DANIEL, J., concur.